DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 1/10/2022. As directed by amendment: Claims 1-4, 10-11, 13-14, and 18-19 were amended. Claims 5-9, 12, 15-17, and 20 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Besen et al (“Besen”, US 20180246905, from IDS dated 12/12/2019) in view of Kumar et al (“Kumar”, US 20180129950) and in further view of Novak et al (“Novak”, US 20140324776).
Regarding Claim 1, Besen teaches a method comprising: 
associated with a third-party CMS (Fig. 2, element 260, par 65-71; The third-party CMS is the file storage of the work computer 260.);
to the third-party CMS (Fig. 2, element 260, par 65-71; The third-party CMS is the file storage of the work computer 260.);
and determining, by the first CMS, one or more collections of content items stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems.); 
sending, by the first CMS to the client device, information identifying the one or more collections being stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems such as the file system of computer 210 (client device).); 
to create a first collection of content items based on a second collection of content items selected from the information identifying the one or more collections of content items stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS).); 
creating, by the first CMS, the first collection of content items (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS).); 
and upon detecting, through the communication channel, a change to the second collection of content items stored on the third-party CMS, automatically updating the first collection of content items to reflect the change (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. Thus, the first collection of content items is also updated. The communication channel is the connection 227.).  
Besen does not explicitly teach receiving, by a first content management system (CMS) from a client device associated with a user account on the first CMS, authentication information of another user account; based on the authentication information, establishing, by the first CMS, a communication channel, receiving, by the first CMS from the client device, a request; in association with the user account; populating the first collection of content items with placeholders corresponding to content items in the second collection of content items stored on the third-party CMS.
Kumar teaches receiving, by a first content management system (CMS) from a client device associated with a user account on the first CMS (Fig. 2A, elements {104, 106, 208}, par 43-44), 
authentication information of another user account (Fig. 2A, elements {104, 106, 208}, par 43-44; The authentication information is the login credentials of another user.); 
based on the authentication information, establishing, by the first CMS, a communication channel (Fig. 2A, elements {104, 106, 208}, par 43-44; The authentication information is the login credentials.), 
receiving, by the first CMS from the client device, a request in association with the user account (Fig. 2A, elements {104, 106, 208}, par 43-44; A user sends a request to login to the content management system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen with the login credentials of Kumar because it prevents unauthorized users from accessing the cloud. This improves privacy and security of data. 
Besen and Kumar do not explicitly teach populating the first collection of content items with placeholders corresponding to content items in the second collection of content items stored on the third-party CMS.
Novak teaches populating the first collection of content items with placeholders corresponding to content items in the second collection of content items stored on the third-party CMS (par 4; par 53; par 82; par 72); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen and Kumar with the placeholders of Novak because they vastly reduce the amount of storage space consumed on user devices (Novak; par 54). The placeholders of Novak can be implemented to the user devices of Besen modified by Kumar and would free up memory, thereby improving performance, and allowing users to use that space for other purposes. The placeholders also (Novak; par 39-40). 
	Regarding Claim 2, Besen, Kumar, and Novak teach the method of claim 1.
	Besen teaches further comprising: using the communication channel, providing, by the first CMS, a second graphical user interface identifying one or more additional collections of content items stored on the third-party CMS (Fig. 3a, elements {392, 393}, par 84; Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. The communication channel is the connection 227. Additional collections of content items are additional files or folders stored on the work computer 260 (third-party CMS).); 
to create a third collection of content items based on a fourth collection of content items selected by the user from the second graphical user interface, the fourth collection of content items being stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The third collection is another set of newly created files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The fourth collection is another set of newly created files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS).);   
creating, by the first CMS, the third collection of content items (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The third collection is another set of newly created files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The fourth collection is another set of newly created files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS).); 
third collection (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The third collection is another set of newly created files or folders contained within cloud file system 230.);
in the fourth collection of content items stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The third-party CMS is the file storage of the work computer 260. The fourth collection is another set of newly created files or folders contained within folder 212c stored on the work computer 260 (third-party CMS).);
receiving, by the first CMS, a second request; user account; in association with the user account; through the communication channel, populating the collection of content items with respective placeholders corresponding to a plurality of content items; and upon detecting a second change to the fourth collection of content items stored on the third-party CMS, automatically updating the second collection of content items to reflect the second change.
Kumar teaches receiving, by the first CMS, a second request (Fig. 2A, elements {104, 106, 208}, par 43-44; A user sends a request to login to the content management system. The second request is another login attempt.); 
user account (par 43-44);
in association with the user account (par 43-44);
through the communication channel (Fig. 2A, elements {104, 106, 208}, par 43-44);
and upon detecting a second change to the fourth collection of content items stored on the third-party CMS, automatically updating the second collection of content items to reflect the second change (par 132; The fourth collection of content items is the edited digital content of the client device. The second collection of content items are the edited digital content of one of the other client devices.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen with the login credentials of Kumar because it prevents unauthorized users from accessing the cloud. This improves privacy and security of data. 
populating the collection of content items with respective placeholders corresponding to a plurality of content items.
Novak teaches populating the collection of content items with respective placeholders corresponding to a plurality of content items (par 4; par 53; par 82).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen and Kumar with the placeholders of Novak because they vastly reduce the amount of storage space consumed on user devices (Novak; par 54). The placeholders of Novak can be implemented to the user devices of Besen modified by Kumar and would free up memory, thereby improving performance, and allowing users to use that space for other purposes. The placeholders also include various extrinsic and intrinsic metadata which give a lot of information of the file or folder, without having to store the object on the user device (Novak; par 39-40).
	Regarding Claim 3, Besen, Kumar, and Novak teach the method of claim 1.
	Besen teaches further associated with a third CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230}, par 65-71; The third CMS is the file storage of the laptop computer 250.); 
establishing a second communication channel between the first CMS and the third CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 226, 230, 250}, par 65-71; The first CMS is the Cloud storage services File System 230. The third CMS is the file storage of the laptop computer 250. The second communication channel is the connection 226.); 
using the second communication channel, providing, by the first CMS, a second graphical user interface identifying one or more additional collections of content items stored on the third CMS (Fig. 3a, elements {392, 393}, par 84; Fig. 2, elements {210, 212, 212a, 212b, 212c, 226, 230, 250}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third CMS is the file storage of the laptop computer 250. The second communication channel is the connection 226. Additional collections of content items are additional sets of files or folders stored on the laptop computer 250 (third CMS).); 
to create a third collection of content items based on a fourth collection of content items selected by the user from the second graphical user interface, the fourth collection of content items being stored on the third CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 226, 230, 250}, par 65-71; The first CMS is the Cloud storage services File System 230. The first CMS is the Cloud storage services File System 230. The third collection is another set of newly created files or folders contained within cloud file system 230. The third CMS is the file storage of the laptop computer 250. The fourth collection is a set of files or folders contained within folder 212b stored on the work computer 250. A change to the file 212b is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 250 (third CMS).); 
creating, by the first CMS, the third collection of content items (Fig. 2, elements {210, 212, 212a, 212b, 212c, 226, 230, 250}, par 65-71; The first CMS is the Cloud storage services File System 230. The first CMS is the Cloud storage services File System 230. The third collection is another set of newly created files or folders contained within cloud file system 230. The third CMS is the file storage of the laptop computer 250. The fourth collection is a set of files or folders contained within folder 212b stored on the work computer 250. A change to the file 212b is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 250 (third CMS).); 
third collection (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230}, par 65-71; The first CMS is the Cloud storage services File System 230. The third collection is another set of newly created files or folders contained within cloud file system 230.);
in the fourth collection of content items stored on the third CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 250}, par 65-71; The fourth collection is a set of files or folders contained within folder 212b stored on the work computer 250 (third CMS).); 
and upon detecting, through the second communication channel, a second change to the fourth collection of content items stored on the third CMS, automatically updating the third collection of content items to reflect the second change (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 250}, par 65-71; The first CMS is the Cloud storage services File System 230. The third collection is another set of newly created files or folders contained within cloud file system 230. The third CMS is the file storage of the laptop computer 250. The fourth collection is a set of files or folders contained within folder 212b stored on the work computer 250. A change to the file 212b is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 250 (third CMS). Thus, the third collection of content items is also updated. The second communication channel is the connection 226.).  
Besen does not explicitly teach comprising: receiving, by the first CMS, additional authentication information; based on the additional authentication information, receiving, by the first CMS, a second request; user account; in association with the user account; populating the collection of content items with respective placeholders corresponding to a plurality of content items.
Kumar teaches comprising: receiving, by the first CMS, additional authentication information (Fig. 2A, elements {104, 106, 208}, par 43-44; The additional authentication information is the login credentials for another user.);
based on the additional authentication information (Fig. 2A, elements {104, 106, 208}, par 43-44; The additional authentication information is the login credentials for another user.), 
receiving, by the first CMS, a second request (Fig. 2A, elements {104, 106, 208}, par 43-44; A user sends a request to login to the content management system. The second request is another login attempt.);
user account (par 43-44);
in association with the user account (par 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen with the login credentials of Kumar because it prevents unauthorized users from accessing the cloud. This improves privacy and security of data. 
populating the collection of content items with respective placeholders corresponding to a plurality of content items.
Novak teaches populating the collection of content items with respective placeholders corresponding to a plurality of content items (par 4; par 53; par 82; par 72).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen and Kumar with the placeholders of Novak because they vastly reduce the amount of storage space consumed on user devices (Novak; par 54). The placeholders of Novak can be implemented to the user devices of Besen modified by Kumar and would free up memory, thereby improving performance, and allowing users to use that space for other purposes. The placeholders also include various extrinsic and intrinsic metadata which give a lot of information of the file or folder, without having to store the object on the user device (Novak; par 39-40).
	Regarding Claim 4, Besen, Kumar, and Novak teach the method of claim 1.
	Besen further teaches wherein the communication channel comprises at least one of an application programming interface (API) connection and a network connection established using one or more networking protocols, the method further comprising (par 65; par 49;The communication channel is the connection 227.): 
storing, by the first CMS, the first collection of content items within a storage object stored at the first CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The first collection of content items can be a folder or file stored within another folder (storage object).), 
wherein the storage object contains one or more content items and wherein the storage object comprises at least one of a directory, a folder, an a namespace (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The first collection of content items can be a folder or file stored within another folder (storage object).); 
Besen does not explicitly teach in association with the user account; associated with the user account; and associating each content item in the first collection of content items with an interface element identifying that content item as being linked to a remote content item in the second collection.  
Kumar teaches in association with the user account (par 43-44);
associated with the user account (par 43-44);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen with the login credentials of Kumar because it prevents unauthorized users from accessing the cloud. This improves privacy and security of data. 
Besen and Kumar do not explicitly teach associating each content item in the first collection of content items with an interface element identifying that the content item as being linked to a remote content item in the second collection.  
Novak teaches associating each content item in the first collection of content items with an interface element identifying that the content item as being linked to a remote content item in the second collection (par 72; par 4; par 53; par 82; The interface elements are placeholders.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen and Kumar with the placeholders of Novak because they vastly reduce the amount of storage space consumed on user devices (Novak; par 54). The placeholders of Novak can be implemented to the user devices of Besen modified by Kumar and would free up memory, thereby improving performance, and allowing users to use that space for other purposes. The placeholders also include various extrinsic and intrinsic metadata which give a lot of information of the file or folder, without having to store the object on the user device (Novak; par 39-40).
Regarding Claim 5, Besen, Kumar, and Novak teach the method of claim 1.
	Besen further teaches wherein the change comprises one or more modifications associated with one or more content items in the second collection of content items (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change (modification) to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. Thus, the first collection of content items is also updated.), 
and wherein automatically updating the first collection of content items comprises automatically updating the first collection of content items to reflect the one or more modifications associated with the one or more content items in the second collection of content items (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change (modification) to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. Thus, the first collection of content items is also updated.), 
Besen and Kumar do not explicitly teach one or more placeholders on; the one or more placeholders representing the one or more content items.  
Novak teaches one or more placeholders on (par 4; par 53; par 82; par 72);
the one or more placeholders representing the one or more content items (par 4; par 53; par 82; par 72).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen and Kumar with the placeholders of Novak because they vastly reduce the amount of storage space consumed on user devices (Novak; par 54). The placeholders of Novak can be implemented to the user devices of Besen modified by Kumar and would free up memory, thereby improving performance, and allowing users to use that space for other purposes. The placeholders also include various extrinsic and intrinsic metadata which give a lot of information of the file or folder, without having to store the object on the user device (Novak; par 39-40).
	Regarding Claim 6, Besen, Kumar, and Novak teach the method of claim 5.
 wherein the one or more placeholders are linked to the one or more content items via one or more addresses associated with the one or more content items, the one or more placeholders having the one or more addresses encoded in the one or more placeholders.  
Novak teaches wherein the one or more placeholders are linked to the one or more content items via one or more addresses associated with the one or more content items (Fig. 2, element 220, refer to the storage location, par 63; par 4; par 53; par 82; par 72; The storage location is the address which is encoded in the placeholder 220 as shown in Fig. 2.), 
the one or more placeholders having the one or more addresses encoded in the one or more placeholders (Fig. 2, element 220, refer to the storage location, par 63; par 4; par 53; par 82; par 72; The storage location is the address which is encoded in the placeholder 220 as shown in Fig. 2.).  
	Regarding Claim 7, Besen, Kumar, and Novak teach the method of claim 1.
	Besen further teaches wherein creating the first collection of content items comprises linking the first collection of content items with the second collection of content items using an address associated with the second collection of content items (Fig. 4b, refer to the Link properties URL address, par 96-97; Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The address is the URL address. The first collection is a set of files or folders contained within cloud file system 230.  The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS). The URL address points to the first collection of content items, however the URL address is displayed with the second collection of content items and is thus associated with the second collection of content items.).  
Regarding Claim 9, Besen, Kumar, and Novak teach the method of claim 1.
Besen further teaches wherein the first collection and the second collection are one of a folder, a directory, a digital content album, an online media channel of media content, or a web feed (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260.).  
	Regarding Claim 10, Besen teaches a system comprising: one or more processors (par162-164); 
and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to (par 162-165);
associated with a third-party CMS (Fig. 2, element 260, par 65-71; The third-party CMS is the file storage of the work computer 260.).
Besen does not explicitly teach receive, by a first content management system (CMS) from a client device associated with a user account on the first CMS, authentication information.
receive, by a first content management system (CMS) from a client device associated with a user account on the first CMS, authentication information (Fig. 2A, elements {104, 106, 208}, par 43-44; The authentication information is the login credentials.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen with the login credentials of Kumar because it prevents unauthorized users from accessing the cloud. This improves privacy and security of data.
The remainder of Claim 10 can be rejected with the same reasoning as Claim 1.
	Regarding Claim 11, Besen, Kumar, and Novak teach the system of claim 10.
	Besen further teaches wherein the at least one non-transitory computer-readable medium stores instructions which, when executed by the one or more processors, cause the one or more processors to: 
and upon detecting, through the communication channel, a change to the second collection of content items stored on the third-party CMS, automatically update the first collection of content items to reflect the change (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. Thus, the first collection of content items is also updated. The communication channel is the connection 227.).  
Claim 11 can be rejected with the same reasoning as Claim 2.
Regarding Claim 12, Besen, Kumar, and Novak teach the system of claim 10.
	Besen further teaches wherein the second collection comprises at least one of a folder, a directory, a digital content album, an online media channel of media content, or a web feed (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260.).  
	Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 3.
Regarding Claim 14, Besen, Kumar, and Novak teach the system of claim 13.
	Besen further teaches wherein the at least one non-transitory computer-readable medium stores instructions which, when executed by the one or more processors, cause the one or more processors to: upon detecting, through the second communication channel, a respective change to the fourth collection of content items stored on the third CMS, automatically update the third collection of content items to reflect the respective change (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The third collection is another set of newly created files or folders contained within cloud file system 230. The third CMS is the file storage of the laptop computer 250. The fourth collection is a set of files or folders contained within folder 212b stored on the work computer 250. A change to the file 212b is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 250 (third CMS). Thus, the third collection of content items is also updated. The second communication channel is the connection 226.).  
	Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 5.
	Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 6.
Regarding Claim 18, Besen teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: 
to the third-party CMS (Fig. 2, element 260, par 65-71; The third-party CMS is the file storage of the work computer 260.);
and determine one or more collections of content items stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems.); 
to create a first collection of content items based on a second collection of content items selected from the one or more collections of content items stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS).);
create and store the first collection of content items on the first CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS).);   
Besen does not explicitly teach based on the authentication information, establish, by the client device, a communication channel, receive a request; in association with the user account.
based on the authentication information, establish, by the client device, a communication channel (Fig. 2A, elements {104, 106, 208}, par 43-44; The authentication information is the login credentials.), 
receive a request (Fig. 2A, elements {104, 106, 208}, par 43-44; A user sends a request to login to the content management system.); 
in association with the user account (par 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen with the login credentials of Kumar because it prevents unauthorized users from accessing the cloud. This improves privacy and security of data. 
The remainder of Claim 18 can be rejected with the same reasoning as Claim 10.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 11.
Regarding Claim 20, Besen, Kumar, and Novak teach the non-transitory computer-readable medium of claim 18.
	Besen further teaches storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
establish a second communication channel between the (first CMS) and the third CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 226, 230, 250}, par 65-71; The first CMS is the Cloud storage services File System 230. The third CMS is the file storage of the laptop computer 250. The second communication channel is the connection 226.);
Besen does not explicitly teach client device.
Kumar teaches client device (Fig. 2A, element 104, par 43-44).

	The remainder of Claim 20 can be rejected with the same reasoning as Claim 3.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Besen, Kumar, and Novak, in view of Vibhor et al (“Vibhor”, US 20140201137).
Regarding Claim 8, Besen, Kumar, and Novak teach the method of claim 1.
Besen further teaches wherein creating the first collection of content items (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first collection is a set of files or folders contained within cloud file system 230. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS).);
identifying an address associated with the second collection of content items (Fig. 4b, refer to the Link properties URL address, par 96-97; Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The address is the URL address. The first collection is a set of files or folders contained within cloud file system 230. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260.The URL address points to the first collection of content items, however the URL address is displayed with the second collection of content items and is thus associated with the second collection of content items.); 
based on the address (Fig. 4b, refer to the Link properties URL address, par 96-97; Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The address is the URL address. The first collection is a set of files or folders contained within cloud file system 230. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260.The URL address points to the first collection of content items, however the URL address is displayed with the second collection of content items and is thus associated with the second collection of content items.), 
Besen and Kumar do not explicitly teach populating the first collection of content items with placeholders corresponding to content items in the second collection of content items comprises: identifying a list of addresses corresponding to the content items in the second collection of content items; and creating a placeholder for each address in the list of addresses, each placeholder being encoded with a respective address from the list of addresses.  
Novak teaches populating the first collection of content items with placeholders corresponding to content items in the second collection of content items comprises: (par 4; par 53; par 82; par 72); 
and creating a placeholder for each address, each placeholder being encoded with a respective address (Fig. 2, element 220, refer to the storage location, par 63; par 4; par 53; par 82; par 72; The storage location is the address which is encoded in the placeholder 220 as shown in Fig. 2. Each file in the file system can include a placeholder.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen and Kumar with the (Novak; par 54). The placeholders of Novak can be implemented to the user devices of Besen modified by Kumar and would free up memory, thereby improving performance, and allowing users to use that space for other purposes. The placeholders also include various extrinsic and intrinsic metadata which give a lot of information of the file or folder, without having to store the object on the user device (Novak; par 39-40).
	Besen, Kumar, and Novak do not explicitly teach a list of addresses; identifying a list of addresses corresponding to the content items in the second collection of content items; in the list of addresses; from the list of addresses.
	Vibhor teaches a list of addresses (Fig. 7C, element 722, par 358; The list of addresses are the directories of the folders such as “C:\users\programs\apps” and the “C:\users\program\data” directories.); 
identifying a list of addresses corresponding to the content items in the second collection of content items (Fig. 7C, element 722, par 358; The list of addresses are the directories of the folders such as “C:\users\programs\apps” and the “C:\users\program\data” directories. The list of addresses correspond to the folders themselves as well as items contained within each folder.); 
in the list of addresses (Fig. 7C, element 722, par 358; The list of addresses are the directories of the folders such as “C:\users\programs\apps” and the “C:\users\program\data” directories.); 
from the list of addresses (Fig. 7C, element 722, par 358; The list of addresses are the directories of the folders such as “C:\users\programs\apps” and the “C:\users\program\data” directories.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen, Kumar, and Novak with the user interface and synchronization of Vibhor because it allows for users to easily view and select which files or folders to synchronize as well as giving the option of different synchronization methods such as one-way or two-way synchronizations (Vibhor; par 357-358). One-way synchronization allows for a user’s documents to be updated in the cloud, without the user having to receive updates from the cloud (Vibhor; par 357).
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 8.
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: The Office has not interpreted the claim as a whole as required to identify why any reference alone, or in any combination, would correspond to "receiving, by a first CMS from a client device associated with a user account of the first CMS, authentication information," as recited in claim 1. 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
associated with a third-party CMS (Fig. 2, element 260, par 65-71; The third-party CMS is the file storage of the work computer 260.);
Besen does not explicitly teach receiving, by a first content management system (CMS) from a client device associated with a user account on the first CMS, authentication information.
Kumar teaches receiving, by a first content management system (CMS) from a client device associated with a user account on the first CMS (Fig. 2A, elements {104, 106, 208}, par 43-44), 
authentication information (Fig. 2A, elements {104, 106, 208}, par 43-44; The authentication information is the login credentials.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen with the login credentials of Kumar because it prevents unauthorized users from accessing the cloud. This improves privacy and security of data. 
Besen is relied upon to teach the third-party/second CMS. The reference of Besen, which contains the first CMS and the third-party/second CMS is modified with the login credentials of Kumar to produce the claimed invention.
Argument 2: The references do not describe that a client device selects items from the alleged second CMS and therefore the alleged combiniation does not teach or suggest "receiving, ... from the client device, a request to create a first collection of content items ... selected from the information identifying the one or more collections of content items," as recited in claim 1. 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Besen teaches sending, by the first CMS to the client device, information identifying the one or more collections being stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230,  260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems such as the file system of computer 210 (client device).); 
 to create a first collection of content items based on a second collection of content items selected from the information identifying the one or more collections of content items stored on the third-party CMS (Fig. 2, elements {210, 212, 212a, 212b, 212c, 227, 230, 260}, par 65-71; The first CMS is the Cloud storage services File System 230. The first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are created in the cloud file system 230 (first CMS) based on new files or folders being created in the file storage of work computer 260 (third-party CMS).); 
Besen does not explicitly teach receiving, by the first CMS from the client device, a request.
Kumar teaches receiving, by the first CMS from the client device, a request in association with the user account (Fig. 2A, elements {104, 106, 208}, par 43-44; A user sends a request to login to the content management system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Besen with the login credentials of Kumar because it prevents unauthorized users from accessing the cloud. This improves privacy and security of data. 
Argument 3: The Office's position appears to be that it would be obvious to modify the Besen based on Kumar to include a second CMS. During the interview, the Examiner specifically proffered the second CMS operating on the computer system 260 could be a version control system (e.g., Subversion, Git, etc.). Applicants kindly note that version control operates a central repository for pulling of content. But changes to the content at a client device are not necessarily reflected back into the repository and must proceed through a check-in process, which are then merged using a different process. 
Examiner’s Response: The non-final office action clearly states that the second CMS is the file storage of the work computer 260 of Besen. Kumar was not brought in to include a second CMS. During the interview, the Examiner did not proffer that the second CMS operating on the computer system 260 could be a version control system (e.g., Subversion, Git, etc.). content management system.
Paragraph 67 of Besen states “As previously noted with respect to this example depicted in FIG. 2, laptop computer 250 and work computer 260 are depicted as executing instances of SyncCLIENT 256 and 267 respectively. Consequently and according to yet another aspect of the present disclosure, each of the executing instances of SyncCLIENT 256 and 267 may replicate and synchronize folder 212 a locally, on computers 250 and 260 as folders 212 b, and 212 c, respectively. As a result, folder 212 which is resident on home computer 210 is replicated and synchronized with folder 212 a electronically stored by Cloud storage services 230 FileSystem as well as folders 212 b and 212 c which are resident on laptop computer 250 and work computer 260, respectively.”
Besen does not disclose any check-in process, like in GIT. Rather, files are automatically synchronized among devices. As previously stated, the first collection is a set of files or folders contained within cloud file system 230. The third-party CMS is the file storage of the work computer 260. The second collection is a set of files or folders contained within folder 212c stored on the work computer 260. A change to the file 212c is reflected in the cloud file system 230 (first CMS) as well as the other devices’ file systems. New items created in one of the computers are automatically replicated/synchronized on other computers. Files or folders are 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cisler et al (US 20140359505), Abstract - In one embodiment, non-transitory computer-readable medium stores instructions for implementing tagged management of stored items, wherein an embodiment can receive an input indicating the selection of a graphical representation of a file in the GUI of an operating system, and can also receive an input indicating the intent to attach a tag to the file. The system can perform an automatic search through the metadata of files associated with the user and the user account to find the set of files having the tag, responsive to the request to display the set of files. Having located the set of files, an operation can be performed to display the set of files having the requested tag, regardless of the storage location of the files. 
Micucci et al (US 20130275509), Abstract - Methods and systems are provided for synchronizing and sharing data objects in a cloud based social networking environment of the type including a collaboration cloud. The method includes defining a sharing configuration within the collaboration cloud to include a second computing device; running a dedicated client synchronization application on a first computing device; creating a sync folder on the first computing device using the client synchronization application; updating a data object using the first computing device; adding the updated data object to the sync folder; automatically synchronizing the updated data object with the collaboration cloud; 
Wesley et al (US 20140304326), Abstract - Methods, systems, computer-readable media, and apparatuses for providing a native desktop using cloud-synchronized data are presented. In some embodiments, a desktop management service provided by at least one computing device may selectively store data from a remote desktop. Subsequently, the desktop management service may synchronize the stored data with a cloud-based data storage platform. Thereafter, the desktop management service may cause a native desktop to be presented on a client device using the synchronized data. In some arrangements, the extracted, analyzed, and/or selectively stored data may include one or more application shortcuts, one or more documents, one or more registry keys, one or more personalization settings, or one or more layout settings. Additionally or alternatively, the remote desktop may be associated with a first operating system, and the native desktop may be associated with a second operating system different from the first operating system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444